Stephens, P. J.,
concurring specially. I do not concur in the ruling announced in division 1. I concur in the judgment of reversal solely on the ruling announced in division 2. I do not construe the charge referred to in division 1 as an expression of *218an opinion by the court that Mrs. Hamby’s injuries were caused by an act of the defendant. This charge is no more than an instruction to the jury as to the law applicable to the supposed fact that Mrs. Hamby was injured as'a result of an act of the defendant. “To declare the law applicable to a given state of facts is no expression or intimation of opinion as to whether any of the facts referred to do or do not exist in the case on trial.” Yarborough v. State, 86 Ga. 396 (12 S. E. 650); Densley v. State, 24 Ga. App. 136 (99 S. E. 895). If Mrs. Hamby was injured by a tap or nut which was hurled from the defendant’s passing train, it was an “injury inflicted by the running of locomotives or cars” of the defendant railroad company. In Georgia Coast & Piedmont Railroad Co. v. Jones, 140 Ga. 132 (78 S. E. 765), it was held that where a person while walking on a public street was injured by a stick of wood which fell from the tender of a passing train, he was injured by the running of the locomotives or cars of the railroad company. Upon the establishment of Mrs. Ham-by’s injuries as having been inflicted by the running of the locomotive or cars of the defendant, the presumption statute of 1929 (Ga. L. 1929, p. 315; Code, § 94-1108), which declares, that, in actions against railroad companies for damages to person or property, “proof of injury inflicted by the running of locomotives or cars of such companies, shall be prima facie evidence of the want of reasonable skill and care on the part of the servants of the companies in reference to such injury,” was applicable. Proof that the plaintiff was injured by the operation or the running of the defendant’s locomotive or cars, in the absence of any evidence tending to rebut any presumption of negligence tending to show that the defendant exercised any degree of care or diligence respecting the condition or operation of its train, constituted “prima facie evidence of want of reasonable skill and care on the part of the servants of the company in reference to such injury.” Since there was no evidence to rebut the presumption of negligence “in reference to such injury” arising from proof that Mrs. Hamby was injured by the running of the defendant’s locomotive or cars, the jury, in so far as the determination of the question of the defendant’s liability was concerned, was confined to a determination of the question whether Mrs. Hamby was injured by the operation of the defendant’s locomotive or cars. In Greenleaf on Evi*219cLenee (15th eel.), § 33, it is stated: "The law defines the nature and amount of the evidence which it deems sufficient to establish a prima facie case, and to throw the burden of proof on the other party; and if no opposing evidence is offered, the jury aré bound to find in favor of the presumption.” On a finding by the jury that Mrs. Iiamby was so injured by being hit by a tap or nut as it was hurled from a passing train of the defendant, negligence of the defendant as alleged "in reference to such injury,” in that by the operation of its locomotive or tender in a condition that its parts were defective to the extent that the nut or tap which struck Mrs. Iiamby was permitted to become or to be loose and be hurled with great force and violence from the defendant’s train, which defect was known to the defendant through its agents, etc., or in the exercise of reasonable care could have been known to them, and in operating the train without having inspected the locomotive and tender, was established by presumption. The act complained of, namely the hurling of the tap or nut from the defendant’s train because the tap or nut was permitted to become or be loose with knowledge of the defendant, etc., or because the defendant had not previously inspected the locomotive and tender, where the tap or nut when thus hurled hit Mrs. Hamby and injured her, was necessarily the proximate cause of the injury. Since the evidence, as a matter of law, demanded a finding that whatever injury Mrs. Iiamby may have received as a result of the operation of the defendant’s locomotive or cars was proximately caused by the alleged negligence of the defendant, it was not harmful or prejudicial to the defendant for the court to instruct the jury that "Where something unusual happens to a defendant’s property over which he has control, and by such extraordinary occurrences a plaintiff [is] injured, an inference may arise that the injury was due to the defendant’s negligence,” and that "the inference may in some cases arise, from an unexplained occurrence which has worked an injury to another, that the defendant, who had in charge the instrumentality which was the direct cause of the injury, was guilty of negligence, [and] may or may not be drawn by the jury; but, like the fact of negligence or no negligence, the inference which the jury may be authorized to draw is peculiarly an inference of fact.” See Central of Georgia Ry. Co. v. Weathers, 120 Ga. 475 (47 S. E. 956); *220Kemp v. Central of Georgia Ry. Co., 122 Ga. 559 (50 S. E. 465); Slaton v. Southern Railway Co., 45 Ga. App. 781 (165 S. E. 883); Southern Ry. Co. v. Slaton, 50 Ga. App. 570 (178 S. E. 392).